Murphy, J.
(dissenting in part). Although correctly comparing relator’s "right to a prompt revocation hearing * * * [to a criminal defendant’s] right to a speedy trial”, the majority would nevertheless deny petitioner the only appropriate sanction for its improper denial — dismissal of the parole violation charges. I would grant such relief. (Cf. People v Blakley, 34 NY2d 311.)
Markewich, J. P., Murphy, Lane and Nunez, JJ., concur with Lupiano, J., as to Dennis Allah; Markewich, J. P., Lane and Nunez, JJ., concur with Lupiano, J., as to Jesus Serrano, Murphy, J., dissenting in part in an opinion.
Judgment, Supreme Court, Bronx County, entered on December 20, 1974, unanimously reversed, on the law, the detainer warrant vacated and the declaration of delinquency as to relator-appellant Dennis Allah, also known as Williams, dismissed with prejudice.
Judgment, Supreme Court, Bronx County, entered on December 20, 1974, reversed, on the law, and the application granted to the extent of directing the Board of Parole to *492expeditiously accord relator-appellant Jesus Serrano, Jr., the right to a final revocation hearing.